Rule 497 Document On behalf of PIMCO Multi-Strategy Alternative Fund, PIMCO RAE Fundamental Advantage PLUS Fund, PIMCO RAE Fundamental PLUS EMG Fund, PIMCO RAE Fundamental PLUS Fund, PIMCO RAE Fundamental PLUS International Fund, PIMCO RAE Fundamental PLUS Small Fund, PIMCO RAE Low Volatility PLUS EMG Fund, PIMCO RAE Low Volatility PLUS Fund, PIMCO RAE Low Volatility PLUS International Fund, PIMCO RAE Worldwide Fundamental Advantage PLUS Fund, PIMCO RAE Worldwide Long/Short PLUS Fund, PIMCO StocksPLUS ® Absolute Return Fund, PIMCO StocksPLUS ® Fund, PIMCO StocksPLUS ® International Fund (U.S. Dollar-Hedged), PIMCO StocksPLUS ® International Fund (Unhedged), PIMCO StocksPLUS ® Long Duration Fund, PIMCO StocksPLUS ® Short Fund and PIMCO StocksPLUS ® Small Fund (the “Funds”), each a series of PIMCO Funds, and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing information in interactive data format. The interactive data files included as exhibits to this filing relate to the forms of prospectus filed with the Securities and Exchange Commission on behalf of the Funds pursuant to Rule 497(e) on April 15, 2015 (Accession No. 0001193125-15-131411), which are incorporated by reference into this Rule 497 Document. Exhibit List EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
